                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 SHANNON L. POTTER,

                         Plaintiff,

         v.                                               CAUSE NO. 3:19-CV-722-DRL-MGG

 WARDEN GALIPEAU et al.,

                         Defendants.

                                       OPINION AND ORDER

        Shannon L. Potter, a prisoner without a lawyer, filed an amended complaint. A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court

must review the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief. To state a claim under

42 U.S.C. § 1983, a plaintiff must allege “(1) that defendants deprived him of a federal constitutional

right; and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).

        In the complaint, Mr. Potter alleges that, on August 20, 2019, the Westville E-Squad arrived

at his dormitory and ordered inmates to lie face down on their beds. Mr. Potter complied but laughed

when Lieutenant Pomrod ordered him to keep his face down when Mr. Potter turned his head. In

response, Lieutenant Pomrod hit Mr. Potter on the back of his head, pushed his head into the mattress,

and threw him on the ground, causing him to hit his head on the ground. The E-Squad escorted Mr.

Potter to the dayroom and to a holding cell in an uncomfortable position and caused him to trip on

the way. During the escort, Mr. Potter asked Captain Farley if they could talk, but he declined. In the
holding cell, Mr. Potter saw Warden Galipeau walk by. When Mr. Potter asked for medical attention,

Officer Childers escorted Mr. Potter to the medical unit in his socks, which caused his socks to get

wet. However, Mr. Potter decided to leave the medical unit before receiving care because he was wet

and tired.

        On August 21, Mr. Potter asked Sergeant Flakes for a meeting. Officer Davis told Mr. Potter

that Sergeant Flakes agreed to meet him, but Sergeant Flakes never arrived at the meeting. Mr. Potter

explained what happened to Caseworker Jones, and also asked Officer Davis to call Sergeant Flakes.

After seven hours of waiting, Sergeant Flakes brought him to a room with Lieutenant Creasy and an

internal affairs officer. Mr. Potter expressed his concerns regarding the use of force incident. He asked

for photographs of his injuries, but Lieutenant Creasy refused. Captain Farley walked into the room

and asked Mr. Potter questions. Sergeant Johnson and Unit Team Manager Watts also entered the

room. The internal affairs officer told Mr. Potter that they would not do anything to address his

complaint. Mr. Potter was told that he should have complied with the orders and should not have

laughed. They also asked him about his new tattoos. Lieutenant Creasy told Mr. Potter that he should

have contacted internal affairs and that he had three conduct reports in his property box and that he

would not be issued a conduct report. After leaving the room, Mr. Potter verified with Captain Farley

that he would not be issued a conduct report, but he discovered a shampoo bottle had leaked in his

property box.

        On August 22, Mr. Potter’s cellmate told Mr. Potter that Warden Galipeau said that Mr. Potter

should abandon his complaint and asked Lieutenant Cornet if Mr. Potter had spit on Lieutenant

Pomrod. According to Mr. Potter’s cellmate, Lieutenant Cornet falsely replied that he had and that

Mr. Potter had headbutted a correctional officer, who was placed on medical leave.

        Mr. Potter asserts an Eighth Amendment claim for excessive force against Lieutenant Pomrod

and the Westville E-Squad. The “core requirement” for an excessive force claim is that the defendant



                                                   2
“used force not in a good-faith effort to maintain or restore discipline, but maliciously and sadistically

to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009). Several factors guide the

inquiry of whether an officer’s use of force was legitimate or malicious, including the need for an

application of force, the amount of force used, and the extent of the injury suffered by the prisoner.

Id. Based on the allegations, Mr. Potter may proceed against Lieutenant Pomrod on an Eighth

Amendment claim of excessive force. However, Mr. Potter may not proceed against the Westville E-

Squad because it is not an individual or other suable entity but a group of individuals that must be

separately identified and named as defendants.

        Mr. Potter represents that he became concerned that he would be retaliated against for

complaint about the use of force incident after the meeting with Warden Galipeau, Lieutenant Creasy,

Captain Farley, Sergeant Flakes, Sergeant Johnson, andor Unit Team Manager Watts onf August 21,

2019. “To prevail on his First Amendment retaliation claim, [a plaintiff] must show that (1) he engaged

in activity protected by the First Amendment; (2) he suffered a deprivation that would likely deter

First Amendment activity in the future; and (3) the First Amendment activity was at least a motivating

factor in the Defendants’ decision to take the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866

(7th Cir. 2012). While Mr. Potter may disagree with how correctional staff responded to his complaint,

the allegations do not suggest that these defendants engaged in conduct that would likely deter him

from engaging in First Amendment activity. Therefore, he may not proceed against these defendants.

        Finally, the court is unclear on why Mr. Potter named Officer Childer, Officer Davis, or

Caseworker Jones as defendants. The allegations in the complaint do not suggest that these defendants

violated Mr. Potter’s constitutional rights or did anything beyond accommodating Mr. Potter’s

requests. Therefore, he may not proceed against them.

        For these reasons, the court:




                                                    3
       (1) GRANTS Shannon L. Potter leave to proceed against Lieutenant Pomrod on an Eighth

Amendment claim for money damages for using excessive force against him on August 20, 2019;

       (2) DISMISSES the Westville E-Squad, Warden Galipeau, Lieutenant Creasy, Captain Farley,

Sergeant Flakes, Sergeant Johnson, Unit Team Manager Watts, Officer Childer, Officer Davis, and

Caseworker Jones;

       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary the United States

Marshals Service to serve process on) Lieutenant Pomrod at the Indiana Department of Correction

with a copy of this order and the complaint (ECF 2), pursuant to 28 U.S.C. § 1915(d); and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Lieutenant Pomrod to respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims

for which Shannon L. Potter has been granted leave to proceed in this screening order.

       SO ORDERED.

       February 3, 2020                              s/ Damon R. Leichty
                                                     Judge, United States District Court




                                                 4
